Appeal by defendant from a judgment of the County Court, Rockland County (Edelstein, J.), rendered January 26, 1984, convicting her of criminal possession of a controlled substance in the fourth degree, upon her plea of guilty, and imposing sentence of a definite term of 30 days’ imprisonment and a concurrent five-year term of probation, with 125 hours of community service.
Judgment affirmed, and case remitted to the County Court, Rockland County, for further proceedings pursuant to CPL 460.50 (5).
We reject defendant’s contention that the imposition of the $75 mandatory surcharge, pursuant to Penal Law § 60.35 (1) (a) was a "fine” imposed in violation of the plea agreement {cf. Penal Law § 80.00).
We have reviewed defendant’s other contentions, including her claim that the sentence imposed was harsh and excessive, and find them to be without merit. Brown, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.